UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 12, 2011 UNITED COMMUNITY BANKS, INC. (Exact name of registrant as specified in its charter) Georgia No. 0-21656 No. 58-180-7304 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 125 Highway 515 East Blairsville, Georgia30512 (Address of principal executive offices) Registrant's telephone number, including area code: (706) 781-2265 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events. On October 12, 2011, United Community Banks, Inc. issued a press release, a copy of which is filed herewith as Exhibit 99.1 and incorporated herein by reference. Item9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release, dated October 12, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNITED COMMUNITY BANKS, INC. By: /s/Rex S. Schuette Rex S. Schuette Executive Vice President and Chief Executive Officer Date:October 13, 2011 INDEX TO EXHIBITS Exhibit No. Description Press Release, dated October 12, 2011
